--------------------------------------------------------------------------------

 
Exhibit 10.40


AMENDMENT OF
ANGELICA CORPORATION
EMPLOYMENT AGREEMENT


James W. Shaffer




This Amendment of the Angelica Corporation Employment Agreement with James W.
Shaffer (the “Agreement”) has been entered into this 17th day of December, 2007,
by and between Angelica Corporation, a Missouri corporation (the “Company”), and
James W. Shaffer, an individual (the “Executive”).


WHEREAS, the Company and the Executive previously entered into that certain
agreement dated as of September 9, 2004, regarding the employment relationship
between the Company and the Executive (the “Original Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Original Agreement as
of the date hereof to conform to the provisions of the regulations under Section
409A of the Internal Revenue Code;


NOW THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive hereby amend the Original Agreement as follows:


1.           Section 1.1(i) is amended to read in its entirety as follows:


1.1(i) “Date of Termination” has the meaning set forth in Section 3.8 of this
Agreement.  In all cases, a “Date of Termination” shall only occur upon
separation from service from the Company and all of its affiliates, as defined
in Treasury regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (generally, separation from the 50% controlled group
that includes the Company).


2.           Section 2.4(f) is amended to add the following sentence to the end
of said Section:


Expense reimbursements described in this Section 2.4(f) will be made no later
than the end of the calendar year following the calendar year in which the
expenses are incurred.


3.           Section 3.4 is amended to read in its entirety as follows:


3.4 Good Reason.  The Executive may terminate his employment with the Company
during the Employment Period for “Good Reason,” which shall mean the occurrence
of one or more of the following without the consent of the Executive:


3.4(a) a material reduction in the Executive’s Annual Base Salary;


 
1

--------------------------------------------------------------------------------

 




3.4(b) a material reduction in the Executive’s authority, duties or
responsibilities;


3.4(c) a material reduction in the budget over which the Executive retains
authority;


3.4(d) a material change in the geographic location at which the Executive must
perform the services under this Agreement;


3.4(e) any other action or inaction that constitutes a material breach by the
Company of this Agreement.


Any termination of the Executive’s employment based upon a good faith
determination of “Good Reason” made by the Executive shall be subject to a
delivery of a Notice of Termination by the Executive to the Company in the
manner prescribed in Section 3.7 within ninety (90) days of the first occurrence
of an event that would constitute Good Reason and subject further to the ability
of the Company to remedy the condition within thirty (30) days of receipt.


4.           Section 3.8 is amended to read in its entirety as follows:


3.8 Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or any other reason, the date
of receipt by the Executive of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability Effective Date, as the case may be, or (iii) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
specified in the Notice of Termination which date shall not be more than two (2)
years after the initial occurrence of the Good Reason event as specified in
Section 3.4 or less than thirty (30) days after the receipt of such notice; or
(iv) if the Executive’s employment is terminated by the Executive voluntarily
(either prior to or after a Change in Control Date), the date that is specified
in the Notice of Termination that is at least six months after the receipt of
the Notice of Termination by the Company unless the Company decides to waive or
shorten the notice period in its sole discretion.  If within thirty (30) days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).


 
2

--------------------------------------------------------------------------------

 


5.           Sections 4.1(a) is amended to read in its entirety as follows:


4.1(a) Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the sum of (i) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
previously paid, and (ii) any accrued vacation pay; in each case to the extent
not previously paid (the “Accrued Obligations”).  In addition, Executive shall
be entitled to the benefits, if any, under any benefit plan, program or
arrangement in which the Executive is a participant, in the time and manner
provided under the applicable plan, program or arrangement.


6.           Section 4.1 (b) is amended to read in its entirety as follows:


4.1(b) Severance Payment. Within thirty (30) days after the Date of Termination,
the Company shall pay to the Executive as severance pay in a lump sum, in cash,
an amount equal to one times the Executive’s then-current Annual Base Salary.


7.           Section 4.2 is amended to read in its entirety as follows:


4.2 Benefits Upon Termination without Cause or for Good Reason in Connection
with a Change in Control.  If (a) a Change in Control (as defined in Section
1.1(f)) occurs during the Employment Period and within two (2) years after the
Change in Control Date (as defined in Section 1.1(g)) (i) the Company shall
terminate the Executive’s employment without Cause, or (ii) the Executive shall
terminate employment with the Company for Good Reason, or, alternatively, (b) if
one of the above-described terminations of employment occurs within the
six-month period prior to the earlier of (i) a change of control that qualified
under Code Section 409A (a “409A Change in Control”) or (ii) the execution of a
definitive agreement or contract that eventually results in a 409A Change in
Control, then the Executive shall become entitled upon the date of the 409A
Change in Control to receive the payment of the benefits as provided below as of
either (y) the Date of Termination, in the case where the sequence of the
requisite events is as set forth in subsection (a) above or (z) the date of the
409A Change in Control, in the case where the sequence of the requisite events
occurred as set forth in subsection (b) above (the relevant date for purposes of
entitlement to the benefits as set forth in this Section 4.2 is hereinafter
referred to as the “Entitlement Date”).


For purposes of this Agreement, a “409A Change in Control” shall mean:  (i) the
acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; (ii) the acquisition by one person, or
more than one person acting as a group, of ownership of stock of the Company,
that


 
3

--------------------------------------------------------------------------------

 
 

 
together with stock of the Company acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or group,
constitutes 30% or more of the total voting power of the stock of the Company;
(iii) a majority of the members of the Company’s board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; (iv) one person, or more than one
person acting as a group, acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
group) assets from the Company that have a total gross fair market value
(determined without regard to any liabilities associated with such assets) equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.  Persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.  This definition of 409A Change in Control shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, the regulations under Code Section 409A.
 

 
8.           Section 4.2(d) is amended to read in its entirety as follows:


4.2(d) Medical and Health Benefit Continuation. The Executive will be entitled
to a cash payment by the Company to the Executive to enable the Executive to
purchase two (2) years of medical and health benefits continuation coverage for
the Executive and/or the Executive’s eligible family members who are receiving
such coverage on the Date of Termination at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 2.4(e) if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or health benefits under
another employer-provided plan, the medical and health benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility.  The Company shall, on a monthly basis
commencing in the month immediately subsequent to the month in which the
Entitlement Date occurs and ending with the last month for which the Executive
is entitled to the continuation of such medical and health benefits, pay to the
Executive an amount equal to the COBRA premium applicable to such coverage plus
a tax gross-up amount and shall remit the net after-tax amount to the medical
plan on the Executive’s behalf.


 
4

--------------------------------------------------------------------------------

 


9.           Section 4.3 is amended to add the following to the end of the last
sentence of said Section:


, in the time and manner provided in each such plan, policy or arrangement.


10.        Section 4.4 is amended to add the following to the end of the last
sentence of said Section:


, in the time and manner provided in each such plan, policy or arrangement.


11.        Section 4.7 is amended to read in its entirety as follows:


4.7 Full Settlement. The parties agree that the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder are intended to be in full settlement of all claims that the Executive
may have against the Company with respect to the termination of the Executive’s
employment with the Company and the Executive shall be required to execute and
deliver an agreement to this effect prior to receipt of any payments under this
Agreement.  If such agreement is not signed and delivered to the Company within
sixty (60) days of Executive’s Date of Termination, the Company’s obligation to
make the payments provided for in this Agreement shall terminate.  The payments
to be made by the Company or any other obligation that the Company is required
to perform pursuant to this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 4.2(d), such
amounts shall not be reduced whether or not the Executive obtains other
employment.  To the extent the Executive prevails in any contest with respect to
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment pursuant to this
Agreement), the Company agrees to pay promptly, to the full extent permitted by
law, all legal fees and expenses which the Executive may reasonably incur as a
result of any such contest, plus in each case interest on any delayed payment at
the applicable Federal rate provided for in Code Section 7872(f)(2)(A).  Any
such payment shall be made not later than the end of the calendar year following
the calendar year in which the Executive incurred such expense.


12.        Section 4.8 is amended to read in its entirety as follows:


4.8 Resolution of Disputes. If there shall be any dispute between the Company
and the Executive (i) as to whether any termination of the Executive’s
employment was for Cause, or (ii) as to whether any termination of the
Executive’s employment for Good Reason was made in good faith, then, unless


 
5

--------------------------------------------------------------------------------

 
 

 
and until there is a final, non-appealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section 4.1
or 4.2 as though such termination was without Cause or for Good Reason, as the
case may be; provided, however, that the Company shall not be required to pay
any disputed amounts pursuant to this Section 4.8 except upon receipt, within
sixty (60) days of the date such dispute arises, of an undertaking by or on
behalf of the Executive to repay all such amounts to which the Executive is
ultimately adjudged by such court not to be entitled.
 

 
13.         A new Section 4.9 is added to the Agreement as follows:


4.9 Specified Employee Six Month Deferral.  Notwithstanding anything to the
contrary in this Section 4, if the Executive is a “Specified Employee” on the
Date of Termination, the Executive may not receive a payment of “nonqualified
deferred compensation” for which the “payment event” is “separation from
service,” as defined in Code Section 409A and the regulations thereunder, until
at least six (6) months after a Date of Termination.  Any payment of
nonqualified deferred compensation otherwise due in such six (6) month period
shall be suspended and become payable at the end of such six (6) month period.


A “Specified Employee” means a specified employee as defined in Treas. Reg.
§1.409A-1(i) (generally, officers earning more than $140,000 per year, as
indexed for inflation, who are among the fifty (50) highest paid employees).




 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and, the Company, pursuant to the
authorization from its Board, have caused this Agreement to be executed in its
name on its behalf, all as of the day and year first above written.


“Executive”




/s/ James W. Shaffer                                                
JAMES W. SHAFFER








“Company”


ANGELICA CORPORATION






By  /s/ Stephen M O’Hara                                       
Name: Stephen M. O’Hara                                      
Title:   CEO                                                               


 
 
7
 


 

